Exhibit 10.2
The following summarizes the 2011 Executive Compensation Program approved by the
Compensation Committee of the Board of Directors of Jefferies Group, Inc. for
the following executive officers:

         
Peregrine C. Broadbent
Chief Financial Officer
Salary:
  $    1,000,000  
Bonus Range:
  Discretionary*
Long-term Equity Incentive:
  $    0  
 
       
Charles J. Hendrickson
Treasurer
Salary:
  $    325,000  
Bonus Range:
  Discretionary*
Long-term Equity Incentive:
  $    0  

 

*   The Compensation Committee may choose to pay all or a portion of the bonus,
if any, in cash, restricted stock or restricted stock units.

 